In The


Court of Appeals


Ninth District of Texas at Beaumont


________________


NO. 09-08-00461-CV

 _____________________


IN RE JESUS ISIDORO GARCIA




ORIGINAL PROCEEDING




MEMORANDUM OPINION
	Jesus Isidoro Garcia filed a petition for writ of mandamus to compel the trial court to
award pre-sentence jail time credit in a judgment nunc pro tunc.  We requested a response
from the real party in interest.  On January 6, 2009, the trial court signed a judgment nunc
pro tunc. 
	The order complained of in Garcia's mandamus petition has been withdrawn and a
judgment nunc pro tunc has been signed.  This original proceeding is moot because the order
relator attacks has been replaced.
	Accordingly, this original proceeding is dismissed without regard to the merits of the
issues raised in the petition for writ of mandamus.

	PETITION DISMISSED.
									PER CURIAM
Opinion Delivered March 5, 2009
Before Gaultney, Kreger and Horton, JJ.